Citation Nr: 1415975	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  13-24 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

H. Seesel, Counsel




INTRODUCTION

The Veteran had active service from December 2006 until June 2008, including a tour of duty in Iraq from September 2007 until April 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the RO. 

The Virtual VA and VBMS files have been reviewed.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran requested a hearing with the Board at the RO in a March 2014 statement.  

Since the failure to afford the Veteran the requested hearing would constitute a denial of due process that could result in any decision being vacated, this matter must be addressed prior to any appellate review. See 38 C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following action:

The RO should take all indicated action to schedule the Veteran for a hearing to be held at the RO before a Veterans Law Judge at the next available opportunity. Notification of the hearing must be mailed to the Veteran at his current address.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


